EXHIBIT 10.14





GUARANTEE FEE, INDEMNIFICATION, AND SECURITY AGREEMENT




This GUARANTEE FEE AND INDEMNIFICATION AGREEMENT (as amended from time to time,
this "Agreement"), dated as of July __, 2008, is made and entered into by and
between GLOBAL DIVERSIFIED INDUSTRIES, INC., a corporation organized and
existing under the laws of the State of Nevada (the "GDIV"), GLOBAL MODULAR,
INC., a corporation organized and existing under the laws of the State of Nevada
(“GMI”), LUTREX ENTERPRISES, INC., a corporation organized and existing under
the  laws of the State of California (individually, “LUTREX”, and collectively
with GDIV and GMI, the “Companies”), and REBECCA MANANDIC, an individual, and
JOSEPH SALMERI, an individual (individually, a  “Guarantor” and collectively,
the “Guarantors”).




W I T N E S S E T H:
--------------------


WHEREAS, the Companies have obtained, from time to time, certain performance and
surety bonds and other third party loans in the aggregate maximum principal
amount of up to $10,000,000 Dollars (the "Obligations"); and


WHEREAS, to provide additional credit support to the Bank for the payment of the
Obligations, the Guarantors have, from time to time, guaranteed repayment of the
Obligations and related Matters (collectively, the “Guarantees”); and


WHEREAS, in consideration of the Guarantors entering into and continuing the
Guarantees, GDIV has agreed to issue to the Guarantors the Warrants (as defined
below); and


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE I


ISSUANCE OF WARRANTS.


Section 1.1                                Issuance of Warrants.  In
consideration of the  continuation by the Guarantors of  Guarantees existing as
of the date hereof, and in consideration for the Guarantors agreeing to enter
into and continue guarantees of performance and surety bonds which may be
necessary for the operation of GDIV’s business in the future, GDIV, on even date
herewith, shall issue to each Guarantor a common stock purchase warrant
certificate, in the form attached hereto as Exhibit A.
 
 

--------------------------------------------------------------------------------



 
ARTICLE II


INDEMNIFICATION AND SECURITY


2.1           Indemnification by Companies. Companies agree to defend, indemnify
and hold harmless the Guarantors and shall reimburse the Guarantors for, from
and against each claim, loss, liability, cost and expense (including without
limitation, interest, penalties, costs of preparation and investigation, and the
reasonable fees, disbursements and expenses of attorneys, accountants and other
professional advisors) (collectively, “Losses”) directly or indirectly relating
to, resulting from or arising out of the Guarantees.


2.2           Security. To secure the obligation set forth in Section 2.1 above,
the Companies, jointly and severally, hereby grant to Guarantors a security
interest in all “ Collateral” as defined below.  As used in this Agreement,
“Collateral” means all personal property of the Companies, whether presently
owned or existing or hereafter acquired or coming into existence, wherever
situated, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale, lease, license, or
transfer of the Collateral and of insurance covering the same and of any tort
claims in connection therewith, including: (i) all goods, including, without
limitations, (A) all machinery, equipment, computers, motor vehicles, trucks,
tanks, boats, ships, appliances, furniture, special and general tools, fixtures,
test and quality control devices and other equipment of every kind and nature
and wherever situated, together with all documents of title and documents
representing the same, all additions and accessions thereto, replacements
therefore, all parts therefore, and all substitutes for any of the foregoing and
all other items used and useful in connection with any Companies’ businesses and
all improvements thereto; and (B) all inventory; (ii) all contract rights and
other general intangibles, including, without limitation, all partnership
interests, membership interests, stock or other securities, rights under any of
the organizational documents, licenses, distribution and other agreements,
computer software (whether “off-the-shelf”, licensed from any third party or
developed by any of the Companies), computer software development rights,
leases, franchises, customer lists, quality control procedures, grants and
rights, goodwill, trademarks, service marks, trade styles, trade names, patents,
patent applications, copyrights, and income tax refunds;  (iii) all accounts,
together with all instruments, all documents of title representing any of the
foregoing, all rights in any merchandising, goods, equipment, motor vehicles and
trucks which any of the same may represent, and all right, title, security and
guaranties with respect to each account, including any right of stoppage in
transit; (iv) all documents, letter-of-credit rights, instruments and chattel
paper; (v) all commercial tort claims; (vi) all deposit accounts and all cash
(whether or not deposited in such deposit accounts); (vii) all investment
property; (viii) all supporting obligations; and (ix) all files, records, books
of account, business papers, and computer programs; and (x) the products and
proceeds of all of the foregoing Collateral set forth in clauses (i)-(ix) above.


2.3           Procedure. The Guarantors shall promptly notify the indemnifying
party of any claim, demand, action or proceeding for which indemnification will
be sought under Sections 2.1 of this Agreement, and, if such claim, demand,
action or proceeding is a third party claim, demand, action or proceeding, the
indemnifying party will have the right at its expense to assume the defense
thereof using counsel reasonably acceptable to the indemnified party. The
indemnified party shall have the right to participate, at its own expense, with
respect to any such third party claim, demand, action or proceeding. In
connection with any such third party claim, demand, action or proceeding, the
Guarantors and the Companies shall cooperate with each other and provide each
other with access to relevant books and records in their possession. No such
third party claim, demand, action or proceeding shall be settled without the
prior written consent of the indemnified party, which shall not be unreasonably
withheld.



--------------------------------------------------------------------------------


 
ARTICLE III


MISCELLANEOUS


3.1           Governing Law. This Agreement and the rights of the parties
hereunder shall be governed in all respects by the laws of the State of
California wherein the terms of this Agreement were negotiated.
 
3.2           Amendment. This Agreement may not be amended, discharged or
terminated (or any provision hereof waived) without the written consent of the
Companies and the Guarantors.


3.3           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding upon
and enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto.


3.4           Notices, etc. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered
either personally or by a nationally recognized courier service marked for next
business day delivery or sent in a sealed envelope by first class mail, postage
prepaid and either registered or certified, addressed as follows:
 
(a) if to the Companies:
1200 Airport Drive
 
Chowchilla, CA 93610
       
with a copy to:
Robert W. Crabtree
 
Post Office Box 3307
 
Modesto, CA 95353
   
(b) if to Manandic:
471 North Gurr
 
Merced, CA 95341
   
(c) if to Salmeri:
5972 Phoenician Court
 
Merced, CA 95340


 
3.5           Titles and Subtitles. The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.


3.5           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee Fee and
Indemnification Agreement, as of the day and year first above written.


COMPANIES:


GLOBAL DIVERSIFIED INDUSTRIES, INC.




By: _____________________________________
Phillip Hamilton, Chief Executive Officer




GLOBAL MODULAR, INC.




By: _____________________________________






LUTREX INDUSTRIES, INC.




By: _____________________________________






GUARANTORS:




_______________________________________
Rebecca Manandic, an individual




_______________________________________
Joseph Salmeri, an individual